DoNLON, Judge:
At the term of court in New Orleans on May 1, 1962, these cases were consolidated and submitted on the following statement and stipulation of record:
Mr. Spector : * * * I’d like to say that we agree to stipulate * * * that the price at which this merchandise is freely offered for sale, and sold in the United States, in the principal markets of the United States, and the usual wholesale quantity in the ordinary course of trade, is as follows:
For the two-cup size, $8,522 per doz. packed; and for the four-cup size it’s $11,835 per dozen, packed; and that is the value that we agreed upon.
*******
Mr. Spector: It is hereby stipulated and agreed by and between counsel that there is no merchandise freely offered for sale in Belgium, and in the principal markets of Belgium, in the usual wholesale quantities, and in the ordinary course of trade, for home consumption.
It is further stipulated and agreed that in the principal markets of Belgium, such or similar merchandise is not freely offered for sale in the ordinary course of trade, and in the usual wholesale quantities, for export to the United States.
Miss Shostak : Plaintiff so stipulates.
Judge Donlon : That stipulation is made of record.
Miss Shostak: And plaintiff further stipulates to the United States value as stated by government counsel.
Plaintiff further stipulates that the merchandise was exported prior to February 28, 1958, and the values referred to are values under Section 402 of the Tariff Act of 1930, as amended by the Customs Administrative Act of 1938.
Mr. Spector : Government so stipulates.
Accepting these stipulations as an agreed statement of facts, I find and hold that United States value, as defined in section 402 of the Tariff Act of 1930, effective on the dates the merchandise was entered or withdrawn from warehouse for consumption, is the proper basis for determining the values of the merchandise covered by the entries in these appeals for reappraisement, namely, coffeepots in sizes for two cups and four cups, and that such value for the two-cup size coffeepot is $8,522 per dozen, packed, and for the four-cup size coffeepot $11,835 per dozen, packed.
As to all other merchandise, these appeals for reappraisement are dismissed.
Judgment will be entered accordingly.